DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the level of water collected at the bottom of the tub."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the amount of water being thrown out of the drum."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the level of water collected at the bottom of the tub."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the amount of water being thrown out of the drum."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites a step of averaging the difference of the measurements which is not understood.  Claim 8 depends from claim 6 which requires “a difference of the measurements,” so it is unclear what it means to average a single difference of the measurements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horecky (US 3,043,125).
Regarding claims 1 and 6, Horecky discloses a washing machine and method comprising: a rotatable drum for receiving items to be washed (12); a tub in which the drum is mounted for rotation (1); a motor for driving rotation of the drum in the tub (6); at least a first water sensor and a second water sensor (30, 80/81); the first water sensor being located at or towards the bottom of the tub and arranged to measure the level of water collected at the bottom of the tub (30); the second water sensor being located at a part of the tub away from the first water sensor and arranged to measure the amount of water being thrown out of the drum as the drum rotates (80/81); and a controller for receiving outputs from the sensors and for controlling the motor to rotate the drum, wherein the controller is configured to control the motor to rotate the drum in accordance with a difference of the outputs of the sensors (Figure 5; col. 5, lines 9-18; col. 10, line 28 through col. 11, line 40; note that Horecky broadly and reasonably controls rotation of the drum in accordance with a difference of the outputs, but does not necessarily use a mathematical calculated difference between them).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horecky (US 3,043,125) in view of Ohyagi et al.  (US 2020/0308749).
Regarding claims 4, 5, and 9, Horecky is relied upon as above, but does not expressly disclose wherein at least one of the water sensors is a capacitive sensor, or wherein each water sensor is a capacitive sensor.
Ohyagi discloses a washing machine having a pressure sensor as a water level detector and further discloses that a capacitance sensor, ultrasonic sensor, imaging sensor, optical sensor, radiowave sensor, heat sensor, and the like, may be used as a water level detector (paragraph 170).
Because it is known in the art to have a capacitance water sensor, and the results of the substitution would be predictable, namely, use of a known sensor for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein at least one of the water sensors is a capacitive sensor, and wherein each water sensor is a capacitive sensor

Allowable Subject Matter
Claims 2, 3, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the washing machine or method as recited in any of the following combinations: claims 1 and 2, claims 1 and 3, or claims 6 and 7.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Horecky (US 3,043,125), to further include wherein the motor for the drum is rotated in accordance with a difference of the outputs of the sensors during a spin cycle such that the controller causes the spin cycle to cease when the magnitude of the difference of the outputs of the sensors exceeds a threshold; or to have wherein the controller is configured  such that the outputs of the sensors that is used by the controller to control the motor is an averaged difference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711